UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT

                                    _____________

                                     No. 11-1398
                                    _____________

                           UNITED STATES OF AMERICA

                                           v.

                               QUINTRELL REYNOS,

                                                Appellant

                            (E.D. Pa. No. 09-cr-00618-002)

Present: McKEE, Chief Judge, SLOVITER, SCIRICA, RENDELL, AMBRO,
         FUENTES, SMITH, FISHER, CHAGARES, JORDAN, HARDIMAN,
         GREENWAY, Jr., and VANASKIE, Circuit Judges


                                       ORDER


      Upon further consideration and argument, IT IS HEREBY ORDERED that en

banc consideration was improvidently granted. Accordingly, the opinion and judgment

entered May 22, 2012 for the above captioned case are hereby reinstated.

                                                      By the Court,


                                                      /s/ Theodore A. McKee
                                                      Chief Judge

Dated: November 21, 2012
trg/cc: Joseph T. Labrum, III, Esq.
        Robert A. Zauzmer, Esq.
        Megan S. Scheib, Esq.